NOTICE OF ALLOWANCE
Claims 1-5, 7-8, 10-11, 15-26 and 32 are drawn to an allowable product. Claim 27 is drawn to an allowable method.

Election/Restrictions
Pursuant to the procedures set forth in MPEP § 821.04(B), claim 27, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/08/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present claims are found to be allowable over the closest prior art Gulati et al. (US 2014/0141217 A1) in view of Weber et al. (US 2012/0194974 A1) for the reasons provided in Applicant’s Arguments/Remarks filed 07/02/2021.
That is, Gulati does not simultaneously teach a compressive peak disposed between the outer and inner surface of the cladding layer and a constant region disposed between said compressive peak and the inner surface of the cladding layer. Applicant utilizes a specific glass strengthening process which differs from Gulati to achieve this stress profile and Weber does not teach the combination of said stress patterns and also utilizes different strengthening processes. Therefore, the combination of Gulati and Weber would not necessarily possess the claimed stress profile and the modification of Gulati with Weber would render Gulati to a stress profile not desired or disclosed within Gulati. It would constitute impermissible hind sight to construct the claimed stress profile with the cited prior art references as not specific guidance has been provided on how to obtain the claimed stress profile. The cited prior art also does not teach or suggest the claimed method required by claim 27 which requires the glass cladding to compromise a constant region having a compressive stress substantially unaffected by the first and second ion exchange treatments.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783